                Case 1:19-cv-00276-LTS-HBP Document 64 Filed 05/07/19 Page 1 of 1
                 Case 1:19-cv-00276-LTS-HBP Document 62 Filed 05/03/19 Page 1 of 1

                                        raiser&kenniff
                                        ATTORNEYS AT LAW
Partners                                       300 Old Country Road, Suite 351                                         Of Counsel
Steven M. Raiser                                  Mineola, New York 11501                                          Edward Fregosi
Thomas A. Kenniff                          Tel. 516-742-7600 • Fax 516-742-7618                                      John J. Rivas
Bruce R. Connolly                                                                                                        Amy Sklar
Ethan D. Irwin                                                                                                    Patricia A Craig
Anthony V. Falcone                                                                                            Anthony J. Colleluori
Associates                  USDCSDNY
E. Gordon Haesloop
Nipun Marwaha
                            DOCUMENT
                            ELECTRONICALLY FILED
                            DOC#: _ _ _ _ _ __                             May 3, 2019
                            DATE FILED: S/, / 1-015
VIA ECF                                                                           7/t/$ J ~IIPJJJlt,IJ            11Mf'll[~J)
                                                                           rfc,1z,e1,./ t✓ d-//1UJveP.
Hon. Laura T. Swain
Daniel P. Moynihan
United States Courthouse
500 Pearl Street                                                                               SO ORDERED

                                                                                     7~~
New York, NY 10007-1312

          Re:      Hassan Chahine v. The City of New York, et al.                   UNITE;;;   H    YPIT~A:-1
                                                                                                    MAGISTRATE JUOOE
                                                                                                                                 .

                   Case No. l 9-cv-276 (LTS)(HBP)                                        5- -      7'   -/I)'
 Dear Judge Swain:

          As you know, this office represents the Plaintiff in connection with the above-referenced matter.

           Please allow this correspondence to serve as Plaintiffs letter motion request for an extension of time to
 respond to Defendant Gucci America, Inc.'s Rule 12(b)(6) motion and this Court's Individual Practice Rule 2(b)
 (iii). It is respectfully requested that the Court extend the 2(b )(iii) Statement time for one week, to May 10, 2019.
                                                                                                                                      l
 It is further requested that if Plaintiff chooses not to amend the complaint, the Court also extend the motion
 opposition deadline to May 24, 2019 and movant's reply deadline to June 12, 2019.                 The undersigned has
 conferred with counsel for the movant and the City both consent to the within motion. We were unable to reach
 counsel for Friberg.

         Of course, should you have any questions, or wish to discuss the matter in greater detail, please do not
 hesitate to contact the undersigned. Thank you for your time and attention.

                                                                           Very truly yours,




                                                                           Ethan D. Irwin
  cc: all parties via ECF only


   Manhattan Office                                                                                           Suffolk Office
    87 Walker Street                                                                                    80 Orville Drive, Suite 100
                                               www.ralserandkenniff.com
New York, New York 10013                                                                                Bohemia, New York 11716
     212-27 4-0090                                                                                           631-338-5711
